Citation Nr: 1409462	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a liver disorder to include hepatitis C.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In July 2013, the Veteran and his wife testified at a hearing before the undersigned at the RO and a transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran separated from active duty in 1976.  However, the record does not include any of his 1976 to 2007 treatment records.  Moreover, while the Veteran notified the RO in April 2010 that he was awarded Social Security Administration (SSA) disability benefits, these records have neither been requested by the RO nor associated with the claims file.  Likewise, while the Veteran testified that he received ongoing treatment from the Rockford and Madison VA Medical Centers, the record does not contain the August 2010 to February 2013 treatment records from the Rockford VA Medical Center cited to by the February 2013 supplemental statement of the case, any pre-August 2010 treatment records of his from the Rockford VA Medical Center, or any pre-September 2007 and post-May 2009 treatment records from the Madison VA Medical Center.  Therefore, the Board finds that a remand to request these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Also see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Similarly, the record shows that in July 2009 the RO requested that the Veteran provide VA with a signed authorization to obtain his treatment records from the Rockford Health Clinic. However, he did not thereafter provide the signed authorization.  Nonetheless, the Board finds that while the appeal is in remand status one more attempt should be made to obtain these records.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

The Veteran and his representative in statements in support of the claims and/or personal hearing testimony contend, in substance, that the appellant's current liver and lung disorders were caused by his exposure to toxins/chemicals as an aviation boatswain's mate (ABH-9710) during his service in the Navy including the herbicide Agent Orange while his ship sailed in the waters off of the Republic of Vietnam and carbon tetrachloride which was used by the ships crews to fight fires.  As to the carbon tetrachloride, it was reported that one of his duties while aboard ship was to be a firefighter and he was exposed to it when it was sprayed during firefighting drills.  

In this regard, available service personnel records show that the Veteran served on the USS Midway from December 1973 to late 1975/early 1976 and the USS Coral Sea thereafter until his separation from service in August 1976.

However, the record does not show the Veteran's exact dates of service on the USS Midway and the USS Coral Sea.  Moreover, the record does not show that VA has attempted to verify whether either ship ever docked in the Republic of Vietnam; sailed in the in-land waterways of the Republic of Vietnam; or ship records show that the Veteran ever left the ship and stepped foot in the Republic of Vietnam.  Likewise, the record does not show that the RO attempted to verify whether either ship carried carbon tetrachloride, including as a firefighting agent.  Therefore, the Board finds that a remand is also required to obtain this information.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 19.9 (2013).

Next, the Board notes that the Veteran's DD 214 lists his occupational specialty as ABH-9710.  Additionally, service treatment records document his treatment for a venereal disease (VD) in February 1974 as well as the flu in December 1974, viral syndrome in March 1974 and January 1975; and upper respiratory infections in February 1975, August 1975, and March 1976.  

Given this medical history, as well as the above service history, the Board finds that a remand is also required to obtain medical opinions as to the relationship, if any, between current liver and lung disorders and the Veteran's documented problems while active duty as well as his alleged herbicide and carbon tetrachloride exposure during this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Obtain and associate with the claims file all of the Veteran's records on file with his claim for SSA disability benefits.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After obtaining signed authorizations from the Veteran, obtain and associate with the claims file any outstanding private treatment records since 1976, including his treatment records from the Rockford Health Clinic.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Obtain and associate with the claims file any outstanding post-1976 treatment records from the Rockford and Madison VA Medical Centers including the August 2010 to February 2013 treatment records from the Rockford VA Medical Center cited to by the February 2013 supplemental statement of the case, any pre-August 2010 and post-February 2013 treatment records from the Rockford VA Medical Center, and any pre-September 2007 and post-May 2009 treatment records from the Madison VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of any liver and lung symptoms in service and any ongoing symptoms since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

5.  Contact the National Personnel Records Center (NPRC), as well as any other appropriate Federal Agency as needed, and verify the following: the Veteran's exact dates of service on the USS Midway and the USS Coral Sea; whether either ship ever docked in the Republic of Vietnam during the time that the Veteran served on the ship; whether either ship ever sailed in the in-land waterways of the Republic of Vietnam during the time that the Veteran served on the ship; whether ship records from either ship show that the Veteran ever left the ship and stepped foot in the Republic of Vietnam; and whether either ship carried carbon tetrachloride, including as a firefighting agent, during the time that the Veteran served on the ship.  All actions to obtain the requested records should be documented fully in the claims file.

6.  After undertaking the above development to the extent possible, schedule the Veteran for an appropriate VA examination by a medical doctor to obtain opinions as to the diagnoses and origins of any current liver (to include hepatitis C) and lung disorders.  The claims folder should be made available and reviewed by the examiner.  After a review of the record on appeal, all needed testing, and an examination of the Veteran the examiner should provide answers to the following questions:

a.  What are the diagnoses of all of the Veteran's current liver and lung disorders?

b.  As to each diagnosed liver and lung disorder, is it at least as likely as not that it is related to or had its onset in service?  

In providing answers to the above questions, the examiner should specifically take note of the fact and comment on the significance, if any, of the following:  the Veteran's treatment for VD as well as upper respiratory infections while on active duty; any evidence obtained in connection with the above development that shows the appellant was exposed to herbicides, including on a presumptive basis, due to his stepping foot in Vietnam, his ship sailing in the in-land waterways of Vietnam, and/or his ship docking in Vietnam; and any evidence obtained in connection with the above development that shows the claimant was exposed to carbon tetrachloride.

In providing answers to the above questions, the examiner must acknowledge and discuss the Veteran's competent reports as to observable symptoms of his disabilities in and since service.  

If the examiner cannot provide an answer to either of the above questions, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions should be set forth in a legible report. 

7.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which includes, among other things, notice of the regulations governing herbicide exposure.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

